 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                        TACOMA DIVISION
 8
     JUSTIN W. BURGESS,                                   )
 9
                                                          ) CIVIL NO. 3:19-cv-05461-RSM
10                  Plaintiff,                            )
                                                          ) ORDER
11                  vs.                                   )
                                                          )
12   COMMISSIONER OF SOCIAL SECURITY,                     )
                                                          )
13                  Defendant                             )
                                                          )
14

15
            This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
16
     pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
17
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
18
     §2412(d)(1)(B), from the entry of final judgment on December 3, 2019, to file a timely EAJA
19
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
20
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the
21
     record, the Court determines that Plaintiff is the prevailing party, the government’s position was
22
     not substantially justified, and that the itemization of attorney time spent is reasonable. In short,
23
     the requirements of § 2412(d)(1)(B) are met.
24

25

                                                                       David Oliver & Associates
                                                                       2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                       (253) 472-4357
                                                                       david@sslawyer.org
 1          Having thoroughly considered the parties’ briefing and the relevant record, the Court

 2   hereby GRANTS the motion and awards Plaintiff $5,040.00 in attorney’s fees, subject to any offset

 3   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 4   If EAJA fees are not subject to any offset, payment of this award shall be made via check sent to

 5   Attorney David Oliver’s address: David Oliver & Associates, 2608 South 47th Street, Suite C,

 6   Tacoma, WA 98409.

 7          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

 8          DATED this 12th day of February 2020.

 9

10                                               A
                                                 RICARDO S. MARTINEZ
11                                               CHIEF UNITED STATES DISTRICT JUDGE
12

13

14   Presented by:

15
     S/David P. OLIVER
16   David P. Oliver,
     Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

                                                                   David Oliver & Associates
                                                                   2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES - 2                                      Tacoma, WA 98409
                                                                   (253) 472-4357
                                                                   david@sslawyer.org
